Exhibit 10.2
EXECUTION COPY
GUARANTEE AND COLLATERAL AGREEMENT
dated as of June 10, 2011,
among
RENTECH ENERGY MIDWEST CORPORATION,
as the Borrower,
RENTECH, INC.,
as Parent Holdings,
the Subsidiaries of Parent Holdings from time to time party hereto
and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as Collateral Agent

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
        ARTICLE I

 
        Definitions

 
       
SECTION 1.01. Credit Agreement
    1  
SECTION 1.02. Other Defined Terms
    1  
 
        ARTICLE II

 
        Guarantee

 
       
SECTION 2.01. Guarantee
    5  
SECTION 2.02. Guarantee of Payment; Continuing Guarantee
    5  
SECTION 2.03. No Limitations, Etc
    5  
SECTION 2.04. Reinstatement
    6  
SECTION 2.05. Agreement To Pay; Subrogation
    6  
SECTION 2.06. Information
    6  
SECTION 2.07. Taxes
    6  
 
        ARTICLE III

 
        Pledge of Securities

 
       
SECTION 3.01. Pledge
    7  
SECTION 3.02. Delivery of the Pledged Collateral
    7  
SECTION 3.03. Representations, Warranties and Covenants
    8  
SECTION 3.04. Certification of Limited Liability Company Interests and Limited
Partnership Interests
    9  
SECTION 3.05. Registration in Nominee Name; Denominations
    9  
SECTION 3.06. Voting Rights; Dividends and Interest, Etc
    9  
 
        ARTICLE IV

 
        Security Interests in Personal Property

 
       
SECTION 4.01. Security Interest
    11  
SECTION 4.02. Representations and Warranties
    13  
SECTION 4.03. Covenants
    15  
SECTION 4.04. Other Actions
    17  
SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral
    19  
 
        ARTICLE V

 
        Remedies

 
       
SECTION 5.01. Remedies Upon Default
    21  
SECTION 5.02. Application of Proceeds
    22  
SECTION 5.03. Grant of License to Use Intellectual Property
    23  
SECTION 5.04. Securities Act, Etc
    23  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
        ARTICLE VI

 
        Indemnity, Subrogation and Subordination

 
       
SECTION 6.01. Indemnity and Subrogation
    23  
SECTION 6.02. Contribution and Subrogation
    24  
SECTION 6.03. Subordination
    24  
 
        ARTICLE VII

 
        Miscellaneous

 
       
SECTION 7.01. Notices
    24  
SECTION 7.02. Security Interest Absolute
    24  
SECTION 7.03. Survival of Agreement
    25  
SECTION 7.04. Binding Effect; Several Agreement
    25  
SECTION 7.05. Successors and Assigns
    25  
SECTION 7.06. Agent’s Fees and Expenses; Indemnification
    25  
SECTION 7.07. Agent Appointed Attorney-in-Fact
    26  
SECTION 7.08. Applicable Law
    27  
SECTION 7.09. Waivers; Amendment
    27  
SECTION 7.10. WAIVER OF JURY TRIAL
    27  
SECTION 7.11. Severability
    27  
SECTION 7.12. Counterparts
    28  
SECTION 7.13. Headings
    28  
SECTION 7.14. Jurisdiction; Consent to Service of Process
    28  
SECTION 7.15. Termination or Release
    28  
SECTION 7.16. Additional Subsidiaries
    29  
SECTION 7.17. Right of Setoff
    29  

 

ii



--------------------------------------------------------------------------------



 



     
Schedules
   
 
   
Schedule I
  Subsidiary Guarantors
Schedule II
  Pledged Equity Interests; Pledged Debt Securities
Schedule III
  Intellectual Property
 
   
Exhibits
   
 
   
Exhibit A
  Form of Supplement
Exhibit B
  Form of Perfection Certificate
Exhibit C
  Form of Hedging Counterparty Agreement

 

iii



--------------------------------------------------------------------------------



 



GUARANTEE AND COLLATERAL AGREEMENT dated as of June 10, 2011 (this “Agreement”),
among RENTECH ENERGY MIDWEST CORPORATION, a corporation organized under the laws
of the State of Delaware (the “Borrower”), RENTECH, INC., a corporation
organized under the laws of the State of Colorado (“Parent Holdings”), the
Subsidiaries of Parent Holdings from time to time party hereto and CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, as collateral agent for the Secured Parties (in such
capacity, the “Collateral Agent”).
PRELIMINARY STATEMENT
Reference is made to the Credit Agreement dated as of June 10, 2011 (as amended,
amended and restated, refinanced, replaced, renewed, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, Parent
Holdings, the lenders from time to time party thereto (the “Lenders”) and Credit
Suisse AG, Cayman Islands Branch, as administrative agent for the Lenders and as
the Collateral Agent.
The Lenders have agreed to extend credit to the Borrower pursuant to, and upon
the terms and conditions specified in, the Credit Agreement. The obligations of
the Lenders to extend credit to the Borrower are conditioned upon, among other
things, the execution and delivery of this Agreement by the Borrower and each
Guarantor. Each Guarantor is an affiliate of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and is willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit. Accordingly, the parties
hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01. Credit Agreement. (a) Each capitalized term used but not defined
herein shall have the meaning assigned to it in the Credit Agreement. Each
capitalized term defined in the New York UCC (as such term is defined herein)
and not defined in this Agreement shall have the meaning assigned to it in the
New York UCC (and, if defined in more than one Article of the New York UCC,
shall have the meaning given in Article 9 thereof). All references to the
Uniform Commercial Code shall mean the New York UCC; provided however, that in
the event that, by reason of mandatory provisions of law, any or all of the
perfection or priority of, or remedies with respect to, any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “Uniform Commercial
Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions hereof relating to such
perfection, priority or remedies.
(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.
SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Accounts Receivable” shall mean all Accounts and all right, title and interest
in any returned goods, together with all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.

 

 



--------------------------------------------------------------------------------



 



“Agent” shall mean, collectively, the Collateral Agent and the Administrative
Agent.
“Agreement” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.
“Arranger” shall mean Credit Suisse Securities (USA) LLC.
“Article 9 Collateral” shall have the meaning assigned to such term in
Section 4.01.
“Borrower” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.
“Claiming Party” shall have the meaning assigned to such term in Section 6.02.
“Collateral” shall mean the Article 9 Collateral and the Pledged Collateral.
“Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.
“Contributing Party” shall have the meaning assigned to such term in
Section 6.02.
“Controlled Foreign Corporation” shall mean “controlled foreign corporation” as
defined in the Tax Code.
“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third Person under any copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any copyright now or
hereafter owned by any third Person, and all rights of such Grantor under any
such agreement.
“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise and (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations and pending
applications for registration in the United States Copyright Office (or any
successor office or any similar office in any other country), including those
listed on Schedule III.
“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement to this Agreement.
“Federal Securities Laws” shall have the meaning assigned to such term in
Section 5.04.
“General Intangibles” shall mean all choses in action and causes of action and
all other intangible personal property of every kind and nature (other than
Accounts) and other general intangibles now owned or hereafter acquired by any
Grantor, including all rights and interests in partnerships, limited
partnerships, limited liability companies and other unincorporated entities,
corporate or other business records, indemnification claims, contract rights
(including rights under leases, whether entered into as lessor or lessee,
Hedging Agreements, the Management Agreement and other agreements), Intellectual
Property, goodwill, registrations, franchises, tax refund claims and any letter
of credit, guarantee, claim, security interest or other security held by or
granted to any Grantor to secure payment by an Account Debtor of any of the
Accounts.

 

2



--------------------------------------------------------------------------------



 



“Grantors” shall mean Parent Holdings, the Borrower and the Subsidiary
Guarantors.
“Guarantors” shall mean Parent Holdings and the Subsidiary Guarantors but shall
exclude any direct or indirect subsidiary of the Borrower that is a Controlled
Foreign Corporation.
“Intellectual Property” shall mean all intellectual and similar property of
every kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.
“Lenders” shall have the meaning assigned to such term in the preliminary
statement to this Agreement.
“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party, including those listed on Schedule III.
“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.
“Obligations” shall mean (a) the due and punctual payment by the Borrower of
(i) the principal of, premium, including any Payment Premium, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations of the Borrower to any of the
Secured Parties under the Credit Agreement and each of the other Loan Documents,
including obligations to pay fees, expense reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrower under or pursuant
to this Agreement and each of the other Loan Documents to which it is a party,
(c) the due and punctual payment and performance of all the obligations of each
other Loan Party under or pursuant to the Security Documents and each of the
other Loan Documents to which they are a party, and (d) the due and punctual
payment and performance of all obligations of the Borrower and the other Loan
Parties under each Permitted Hedging Agreement.
“Parent Holdings” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.
“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third Person any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third Person, is in existence, and all rights of any Grantor under
any such agreement.

 

3



--------------------------------------------------------------------------------



 



“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office (or any successor
or any similar offices in any other country), including those listed on
Schedule III and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.
“Perfection Certificate” shall mean a certificate substantially in the form of
Exhibit B, completed and supplemented with the schedules and attachments
contemplated thereby.
“Permitted Hedging Agreement” shall mean each Hedging Agreement entered into by
a Loan Party not for speculative purposes entered into with any counterparty
that is a Secured Party.
“Pledged Collateral” shall have the meaning assigned to such term in
Section 3.01.
“Pledged Debt Securities” shall have the meaning assigned to such term in
Section 3.01.
“Pledged Equity Interests” shall have the meaning assigned to such term in
Section 3.01.
“Pledged Securities” shall mean any promissory notes, unit certificates, stock
certificates or other securities (as defined in Article 8 of the New York UCC)
now or hereafter included in the Pledged Collateral, including all certificates,
instruments or other documents representing or evidencing any Pledged
Collateral.
“Secured Parties” shall mean, collectively, (a) with respect to the Obligations
described in clauses (a) through (c) of the definition of “Obligations”, the
Administrative Agent, the Collateral Agent and the Lenders, and (b) with respect
to the Obligations described in clause (d) of the definition of “Obligations,”
the Administrative Agent, the Collateral Agent, the Lenders and each
counterparty to a Permitted Hedging Agreement if (i) at the date of entering
into such Permitted Hedging Agreement such counterparty was the Administrative
Agent, the Collateral Agent, the Arranger, a Lender or any Affiliate of any such
Person, and (ii) such counterparty executes and delivers to the Administrative
Agent a letter agreement substantially in the form of Exhibit C hereto.
“Security Interest” shall have the meaning assigned to such term in
Section 4.01.
“Subsidiary Guarantors” shall mean (a) the Subsidiaries identified on Schedule I
hereto as Subsidiary Guarantors and (b) each other Subsidiary that becomes a
party to this Agreement as a Subsidiary Guarantor after the Closing Date.
“Tax Code” shall mean the United States Internal Revenue Code of 1986, as
amended from time to time.
“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third Person any right to use any trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third Person, and all rights of any Grantor under any
such agreement.

 

4



--------------------------------------------------------------------------------



 



“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office (or
any successor office) or any similar offices in any State of the United States
or any other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on Schedule III, (b) all goodwill
associated therewith or symbolized thereby and (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill.
ARTICLE II
Guarantee
SECTION 2.01. Guarantee. Each Guarantor irrevocably and unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the due and punctual payment and performance
of the Obligations. Each Guarantor further agrees that the Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any Obligation. Each Guarantor
waives presentment to, demand of payment from and protest to the Borrower or any
other Loan Party of any Obligation, and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment.
SECTION 2.02. Guarantee of Payment; Continuing Guarantee. Each Guarantor further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
(whether or not any bankruptcy or similar proceeding shall have stayed the
accrual or collection of any of the Obligations or operated as a discharge
thereof) and not of collection, and waives any right to require that any resort
be had by the Collateral Agent or any other Secured Party to any security held
for the payment or performance of the Obligations or to any balance of any
Deposit Account or credit on the books of the Agent or any other Secured Party
in favor of the Borrower, any other Loan Party or any other Person. Each
Guarantor agrees that its guarantee hereunder is continuing in nature and
applies to all Obligations, whether currently existing or hereafter incurred.
SECTION 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 7.15, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations, any
impossibility in the performance of the Obligations or otherwise. Without
limiting the generality of the foregoing, the obligations of each Guarantor
hereunder shall not be discharged, impaired or otherwise affected by (i) the
failure of the Collateral Agent or any other Secured Party to assert any claim
or demand or to enforce or exercise any right or remedy under the provisions of
any Loan Document or otherwise, (ii) any extension or renewal of any of the
Obligations, (iii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement,
(iv) the release of, or any impairment of or failure to perfect any Lien on or
security interest in, any security held by the Collateral Agent or any other
Secured Party for the Obligations or any of them, (v) any default, failure or
delay, willful or otherwise, in the performance of the Obligations or (vi) any
other act, omission or delay to do any other act that may or might in any manner
or to any extent vary the risk of any Guarantor or otherwise operate as a
discharge of any Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations (other than
contingent indemnification obligations in respect of which no claim for payment
has been asserted by the Person entitled thereto)) or which would impair or
eliminate the right of any Guarantor to subrogation. Each Guarantor expressly
authorizes the Collateral Agent and the other Secured Parties to take and hold
security for the payment and performance of the Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder. Each Guarantor
acknowledges that it will receive substantial direct and indirect benefits from
the financing arrangements contemplated by the Loan Documents.

 

5



--------------------------------------------------------------------------------



 



(b) Each Guarantor waives any defense based on or arising out of any defense of
the Borrower or any other Loan Party or the unenforceability of the Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of the Borrower or any other Loan Party, other than the indefeasible
payment in full in cash of all the Obligations (other than contingent
indemnification obligations in respect of which no claim for payment has been
asserted by the Person entitled thereto). The Collateral Agent and the other
Secured Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Obligations, make any other accommodation with the Borrower or any other
Loan Party or exercise any other right or remedy available to them against the
Borrower or any other Loan Party, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Obligations (other
than contingent indemnification obligations in respect of which no claim for
payment has been asserted by the Person entitled thereto) have been fully and
indefeasibly paid in full in cash. Each Guarantor waives any defense arising out
of any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against the Borrower or any other Loan
Party, as the case may be, or any security.
SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Collateral Agent or any other Secured Party upon
the bankruptcy or reorganization of the Borrower, any other Loan Party or
otherwise.
SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor, upon notice from the
Collateral Agent or the Administrative Agent, hereby promises to and will
forthwith pay, or cause to be paid, to the Collateral Agent for distribution to
the applicable Secured Parties in cash the amount of such unpaid Obligation.
Upon payment by any Guarantor of any sums to the Collateral Agent as provided
above, all rights of such Guarantor against the Borrower or any other Loan Party
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subject to
Article VI.
SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Collateral Agent nor any other Secured Party will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.
SECTION 2.07. Taxes. Each Guarantor agrees that the provisions of Section 2.15
of the Credit Agreement shall apply equally to such Guarantor with respect to
payments made by it hereunder.

 

6



--------------------------------------------------------------------------------



 



ARTICLE III
Pledge of Securities
SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Grantor hereby assigns and pledges to
the Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, a security interest in,
all of such Grantor’s right, title and interest in, to and under (a) subject to
the second paragraph of this Section 3.01, (i) the Equity Interests in any
Subsidiary or other Equity Interests owned by such Grantor on the date hereof
(including all such Equity Interests listed on Schedule II, but excluding Equity
Interests of a type described in Section 4.01(d)(i)(C)), (ii) any other Equity
Interests obtained in the future by such Grantor and (iii) all certificates, if
any, representing any such Equity Interests (all the foregoing collectively
referred to herein as the “Pledged Equity Interests”), (b)(i) the debt
securities owing by Parent Holdings or any Subsidiary held by such Grantor on
the date hereof (including all such debt securities listed opposite the name of
such Grantor on Schedule II), (ii) any debt securities owing by Parent Holdings
or any Subsidiary obtained in the future by such Grantor and (iii) all
promissory notes and other instruments evidencing any such debt securities (all
the foregoing collectively referred to herein as the “Pledged Debt Securities”),
(c) all other property that may be delivered to and held by the Collateral Agent
pursuant to the terms of this Section 3.01, (d) subject to Section 3.06, all
payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of, and all other Proceeds
received in respect of, the securities referred to in clauses (a) and (b) above,
(e) subject to Section 3.06, all rights and privileges of such Grantor with
respect to the securities and other property referred to in clauses (a), (b),
(c) and (d) above, and (f) all Proceeds of any of the foregoing (the items
referred to in clauses (a) through (f) above being collectively referred to as
the “Pledged Collateral”).
Notwithstanding anything herein to the contrary, in no event shall Pledged
Equity Interests or Pledged Collateral include, or the Security Interest attach
to, the outstanding Equity Interests of a Controlled Foreign Corporation in
excess of 66% of the voting power of all classes of Equity Interests of such
Controlled Foreign Corporation entitled to vote; provided, that (i) immediately
upon the amendment of the Tax Code to allow the pledge of a greater percentage
of the voting power of Equity Interests in a Controlled Foreign Corporation
without adverse tax consequences, the Collateral shall include, and the security
interest granted by such Grantor shall attach to, such greater percentage of
Equity Interests of each Controlled Foreign Corporation, and (ii) the foregoing
restrictions shall not apply to any class of Equity Interests of such Controlled
Foreign Corporation not entitled to vote.
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the ratable benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.
SECTION 3.02. Delivery of the Pledged Collateral. (a) To the extent required for
the validity and first priority of the security interests created or intended to
be created by the Security Documents, each Grantor agrees promptly to deliver or
cause to be delivered to the Collateral Agent any and all certificates,
instruments or other documents representing or evidencing Pledged Securities.

 

7



--------------------------------------------------------------------------------



 



(b) Upon delivery to the Collateral Agent, (i) any certificate, instrument or
document representing or evidencing Pledged Securities constituting a “security”
shall be accompanied by undated stock or unit powers duly executed in blank or
other undated instruments of endorsement, transfer or assignment satisfactory to
the Collateral Agent and duly executed in blank and by such other instruments
and documents as the Collateral Agent may request and (ii) all other property
comprising part of the Pledged Collateral shall be accompanied by proper
instruments of assignment duly executed by the applicable Grantor and such other
instruments or documents as the Collateral Agent may request. Each delivery of
Pledged Securities shall be accompanied by a schedule describing the applicable
securities, which schedule shall be attached hereto as Schedule II and made a
part hereof; provided that failure to attach any such schedule hereto shall not
affect the validity of the pledge of such Pledged Securities. Each schedule so
delivered shall supplement any prior schedules so delivered.
SECTION 3.03. Representations, Warranties and Covenants. Each Grantor, jointly
with the other Grantors and severally, represents and warrants, as of the
Closing Date, that, and covenants to and with the Collateral Agent, for the
benefit of the Secured Parties, that:
(a) Schedule II correctly sets forth the percentage of the issued and
outstanding units of each class of the Equity Interests of the issuer thereof
represented by such Pledged Equity Interests and includes all Equity Interests,
debt securities and promissory notes required to be pledged hereunder;
(b) the Pledged Equity Interests and Pledged Debt Securities have been duly and
validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Equity Interests (other than interests in any limited liability
company), are fully paid and non-assessable and (ii) in the case of Pledged Debt
Securities, are legal, valid and binding obligations of the issuers thereof;
(c) except for the security interests granted hereunder (or otherwise permitted
under the Credit Agreement), each Grantor (i) is and, subject to any transfers
made in compliance with the Credit Agreement, will continue to be the direct
owner, beneficially and of record, of the Pledged Securities indicated on
Schedule II as owned by such Grantor, (ii) holds the same free and clear of all
Liens and (iii) will make no assignment, pledge, hypothecation or transfer of,
or create or permit to exist any security interest in or other Lien on, the
Pledged Collateral, other than transfers made in compliance with the Credit
Agreement;
(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;
(e) each Grantor (i) has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated and
(ii) will defend its title or interest thereto or therein against any and all
Liens (other than any Lien created or permitted by the Loan Documents), however
arising, of all Persons whomsoever;
(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

 

8



--------------------------------------------------------------------------------



 



(g) by virtue of the execution and delivery by each Grantor of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent in accordance
with this Agreement, the Collateral Agent will obtain, for the ratable benefit
of the Secured Parties, a legal, valid and perfected first priority lien upon
and security interest in such Pledged Securities as security for the payment and
performance of the Obligations; and
(h) the pledge effected hereby is effective to vest in the Collateral Agent, for
the ratable benefit of the Secured Parties, the rights of the Collateral Agent
in the Pledged Collateral as set forth herein and all action by any Grantor
necessary or desirable to protect and perfect the Lien on the Pledged Collateral
has been duly taken.
SECTION 3.04. Certification of Limited Liability Company Interests and Limited
Partnership Interests. As of the Closing Date, except as may be set forth on
Schedule II, no interest in any limited liability company or limited partnership
pledged hereunder is represented by a certificate or is a “security” within the
meaning of Article 8 of the New York UCC or the Uniform Commercial Code of the
applicable jurisdiction or governed by Article 8 of the New York UCC or the
Uniform Commercial Code of the applicable jurisdiction. If after the Closing
Date any interest in any limited liability company or limited partnership
pledged hereunder becomes represented by a certificate or becomes a “security”
within the meaning of Article 8 of the New York UCC or the Uniform Commercial
Code of a relevant jurisdiction, the applicable Grantor agrees to (i) deliver
such certificate or (ii) cause such “security” to be a “certificated security”
(within the meaning of Article 8 of the New York UCC and the Uniform Commercial
Code of the applicable jurisdiction) and deliver such certificated security, in
each case to the Collateral Agent, together with an undated instrument of
endorsement, transfer or assignment duly executed in blank.
SECTION 3.05. Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion), if an Event of Default shall have occurred and be continuing, to
hold the Pledged Securities in its own name as pledgee, the name of its nominee
(as pledgee or as sub-agent) or the name of the applicable Grantor, endorsed or
assigned in blank or in favor of the Collateral Agent. Each Grantor will
promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities in its capacity
as the registered owner thereof. The Collateral Agent shall at all times have
the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.
SECTION 3.06. Voting Rights; Dividends and Interest, Etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and, subject to
applicable law, the Collateral Agent shall have given the Grantors notice of its
intent to exercise its rights under this Agreement (which notice shall be deemed
to have been given immediately upon the occurrence of an Event of Default under
paragraph (g) or (h) of Article VII of the Credit Agreement):
(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided, however, that such
rights and powers shall not be exercised in any manner that could materially and
adversely affect the rights inuring to a holder of any Pledged Securities or the
rights and remedies of the Collateral Agent or the other Secured Parties under
this Agreement or the Credit Agreement or any other Loan Document or the ability
of the Secured Parties to exercise the same.

 

9



--------------------------------------------------------------------------------



 



(ii) The Collateral Agent shall execute and deliver to each Grantor, or cause to
be executed and delivered to each Grantor, all such proxies, powers of attorney
and other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to Section 3.06(a)(i).
(iii) Each Grantor shall be entitled to receive and retain, free and clear of
the Lien of this Agreement, any and all dividends, interest, principal and other
distributions paid on or distributed in respect of the Pledged Securities to the
extent and only to the extent that such dividends, interest, principal and other
distributions are permitted by, and otherwise paid or distributed in accordance
with, the terms and conditions of the Credit Agreement, the other Loan Documents
and applicable law; provided, however, that any noncash dividends, interest,
principal or other distributions that would constitute Pledged Equity Interests
or Pledged Debt Securities, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests in the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral, and, if received
by any Grantor, shall not be commingled by such Grantor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the ratable benefit of the Secured Parties and shall be forthwith
delivered to the Collateral Agent in the same form as so received (with any
necessary endorsement or instrument of assignment).
(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified (or shall be deemed to have notified
pursuant to Section 3.06(a)) the Grantors of the suspension of their rights
under Section 3.06(a)(iii), then all rights of any Grantor to dividends,
interest, principal or other distributions that such Grantor is authorized to
receive pursuant to Section 3.06(a)(iii) shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, for the ratable benefit of the
Secured Parties. The Collateral Agent shall have the sole and exclusive right
and authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 3.06 shall be
held in trust for the benefit of the Collateral Agent, for the ratable benefit
of the Secured Parties, and shall be segregated from other property or funds of
such Grantor and shall be forthwith delivered to the Collateral Agent upon
demand in the same form as so received (with any necessary endorsement or
instrument of assignment). Any and all money and other property paid over to or
received by the Collateral Agent pursuant to the provisions of this
Section 3.06(b) shall be retained by the Collateral Agent in an account to be
established by the Collateral Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of Section 5.02. After
all Obligations (other than contingent indemnification obligations in respect of
which no demand for payment has been asserted by the Person entitled thereto)
are paid in full in cash, the Collateral Agent shall, promptly after all such
Events of Default have been cured or waived, repay to each applicable Grantor
(without interest) all dividends, interest, principal or other distributions
that such Grantor would otherwise be permitted to retain pursuant to the terms
of Section 3.06(a)(iii) and that remain in such account.
(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified (or shall be deemed to have notified
pursuant to Section 3.06(a)) the Grantors of the suspension of their rights
under Section 3.06(a)(i), then all rights of any Grantor to exercise the voting
and consensual rights and powers it is entitled to exercise pursuant to
Section 3.06(a)(i), and the obligations of the Collateral Agent under
Section 3.06(a)(ii), shall cease, and all such rights shall thereupon become
vested in the Collateral Agent, for the ratable benefit of the Secured Parties.
The Collateral Agent shall have the sole and exclusive right and authority to
exercise such voting and consensual rights and powers; provided that, unless
otherwise directed by the Required Lenders, the Collateral Agent shall have the
right from time to time following and during the continuance of an Event of
Default to permit the Grantors to exercise such rights.

 

10



--------------------------------------------------------------------------------



 



(d) Any notice given by the Collateral Agent to the Grantors exercising its
rights under Section 3.06(a) (i) may be given by telephone if promptly confirmed
in writing, (ii) may be given to one or more of the Grantors at the same or
different times and (iii) may suspend the rights of the Grantors under
Section 3.06(a)(i) or Section 3.06(a)(iii) in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.
ARTICLE IV
Security Interests in Personal Property
SECTION 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, each Grantor hereby grants to
the Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, a security interest (the “Security Interest”), in all right,
title or interest in or to any and all of the following assets and properties
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Article 9 Collateral”):
(i) all Accounts;
(ii) all As-Extracted Collateral;
(iii) all Chattel Paper;
(iv) all cash and Deposit Accounts;
(v) all Documents;
(vi) all Equipment;
(vii) all Fixtures;
(viii) all General Intangibles;
(ix) all Instruments;
(x) all Inventory;
(xi) all Investment Property;
(xii) all Letter-of-Credit Rights;

 

11



--------------------------------------------------------------------------------



 



(xiii) all Commercial Tort Claims identified on Schedule 12 to the Perfection
Certificate;
(xiv) all Securities Accounts;
(xv) all books and records pertaining to the Article 9 Collateral; and
(xvi) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.
(b) Each Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that (i) indicate the Article 9
Collateral as “all assets” of such Grantor or words of similar effect and
(ii) contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, including (A) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such
Grantor, and (B) in the case of a financing statement filed as a fixture filing,
a sufficient description of the real property to which such Article 9 Collateral
relates. Each Grantor agrees to provide such information to the Collateral Agent
promptly upon request.
Each Grantor also ratifies its authorization for the Collateral Agent to file in
any relevant jurisdiction any initial financing statements or amendments thereto
if filed prior to the Closing Date.
The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, without the signature
of such Grantor, and naming such Grantor or the Grantors as debtors and the
Collateral Agent as secured party.
(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.
(d) Notwithstanding anything herein to the contrary, (i) in no event shall
Article 9 Collateral include or the Security Interest attach to (A) any permit,
license, contract or agreement to which any Grantor is a party or any of its
rights or interests thereunder to the extent and for so long as the grant of the
Security Interest shall constitute or result in (I) the unenforceability of any
right of such Grantor therein, (II) a breach or termination pursuant to the
terms of, or a default under, any such permit, license, contract or agreement or
(III) a violation of any statute, rule, regulation or other law (in each case,
other than to the extent that any such unenforceability, breach, termination or
violation would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408
or 9-409 of the New York UCC or the Uniform Commercial Code of any applicable
jurisdiction or any other applicable law or principles of equity), (B) any
fixtures, improvements or equipment acquired by any Grantor after the Closing
Date if (I) at least 80% of the purchase price of such fixtures, improvements or
equipment was financed through the incurrence of Indebtedness, (II) such
Indebtedness is secured by a Lien on such fixtures, improvements or equipment
and (III) the terms of the instrument or instruments governing such Indebtedness
(but not of any refinancings or replacements thereof) would be violated by the
attachment of the Security

 

12



--------------------------------------------------------------------------------



 



Interest to such fixtures, improvements or equipment, (C) the Equity Interests
in any Person that is not the Borrower or a Subsidiary to the extent and for so
long as the grant of the Security Interest shall constitute or result in a
breach of, or default under, the terms of such Person’s joint venture agreement,
limited liability company agreement, joint operating agreement or similar
document (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the New York
UCC or any other applicable law or principles of equity); provided that the
Grantors shall have used commercially reasonable efforts to cause such joint
venture agreement, limited liability company agreement, joint operating
agreement or similar document not to contain any provision that would result in
the grant of the Security Interest constituting or resulting in a breach thereof
or a default thereunder; (D) any application for registration of a trademark or
service mark with the United States Patent and Trademark Office (or any
successor office) on an “intent to use” basis until such time as an amendment to
allege use is submitted to and accepted by the United States Patent and
Trademark Office (or any successor office), at which point the Security Interest
shall automatically attach to such trademark or service mark; provided, however,
that, in the case of clauses (A), (B) and (C) above, the Security Interest shall
attach immediately at such time as the condition causing such unenforceability,
breach, termination or violation shall be remedied or removed, such Indebtedness
shall be repaid, refinanced or replaced or such term shall be removed and, to
the extent severable, shall attach immediately to any portion of such contract,
agreement, document, real property, improvement or equipment (including any
proceeds of the foregoing) that does not result in any of the consequences
specified in clauses (A), (B)(III) or (C) above, as the case may be,
(E) equipment provided by a third party that is not an Affiliate of the Borrower
for the purpose of reducing regulated or greenhouse gas emissions, (F) any
carbon credits or similar allowances owned by any Grantor and (G) the Equity
Interests in any Controlled Foreign Corporation expressly excluded from Pledged
Equity Interests pursuant to the second paragraph in Section 3.01.
SECTION 4.02. Representations and Warranties. Each Grantor, jointly with the
other Grantors and severally, represents and warrants, as of the Closing Date,
to the Collateral Agent and the other Secured Parties that:
(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent, for
the ratable benefit of the Secured Parties, the Security Interest in such
Article 9 Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of any other Person other than any consent or approval that has been
obtained and is in full force and effect.
(b) The Perfection Certificate, when delivered in accordance with the Credit
Agreement, will be duly prepared, completed and executed and the information set
forth therein (including (x) the exact legal name of each Grantor and (y) the
jurisdiction of organization of each Grantor) will be correct and complete in
all material respects when delivered. Uniform Commercial Code financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations containing a description of the Article 9
Collateral have been prepared by the Collateral Agent, or will be based upon the
information provided to the Collateral Agent and the other Secured Parties in
the Perfection Certificate for filing in each governmental, municipal or other
office specified in Section 2 of the Perfection Certificate (or specified by
notice from the Borrower to the Collateral Agent after the Closing Date in the
case of filings, recordings or registrations required by Sections 5.06 or 5.12
of the Credit Agreement), which are all the filings, recordings and
registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in the Article 9 Collateral consisting of United
States Patents, United States registered Trademarks and United States registered
Copyrights) that are necessary to publish notice of and protect the validity of
and to establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the ratable benefit of the Secured Parties) in respect of
all Article 9 Collateral in which the Security Interest may be perfected by
filing, recording

 

13



--------------------------------------------------------------------------------



 



or registration in the United States of America, its territories or possessions,
any constituent State of the United States of America or the District of
Columbia, and no further or subsequent filing, refiling, recording, rerecording,
registration or reregistration is necessary in any such jurisdiction, except as
provided under applicable law with respect to the filing of continuation
statements. Except for United States Patents, United States Trademarks and
United States Copyrights that (together with any “intent to use” trademarks and
service marks for which an amendment to allege use has not been accepted by the
United States Patent and Trademark Office (but only until such amendment has
been so accepted) have, in the Collateral Agent’s reasonable judgment, an
aggregate fair market value not in excess of $1,000,000, each Grantor represents
and warrants that a fully executed agreement in the form hereof (or a fully
executed short form agreement in form and substance satisfactory to the
Collateral Agent), and containing a description of all Article 9 Collateral
consisting of Intellectual Property with respect to United States Patents (and
Patents for which the United States patent applications are pending), United
States registered Trademarks (and Trademarks for which United States
registration applications are pending)) and United States registered Copyrights
(and Copyrights for which United States registration applications are pending)
has been delivered to the Collateral Agent for recording by the United States
Patent and Trademark Office and the United States Copyright Office pursuant to
35 U.S.C. §261, 15 U.S.C. §1060 or 17 U.S.C. §205 and the regulations
thereunder, as applicable, and otherwise as may be required pursuant to the laws
of any other necessary jurisdiction, to protect the validity of and to establish
a legal, valid and perfected security interest in favor of the Collateral Agent
(for the ratable benefit of the Secured Parties) in respect of all Article 9
Collateral consisting of Patents, Trademarks and Copyrights in which a security
interest may be perfected by filing, recording or registration in the United
States of America, its territories or possessions, any constituent State of the
United States of America or the District of Columbia, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Article 9 Collateral consisting of
Patents, Trademarks and Copyrights (or registration or application for
registration thereof) acquired or developed after the date hereof).
(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States of America, its territories
or possessions, any constituent State of the United States of America or the
District of Columbia pursuant to the Uniform Commercial Code or other applicable
law in such jurisdictions and (iii) a security interest that shall be perfected
in all Article 9 Collateral in which a security interest may be perfected upon
the receipt and recording of this Agreement (or a fully executed short form
agreement in form and substance satisfactory to the Collateral Agent) with the
United States Patent and Trademark Office and the United States Copyright
Office, as applicable. The Security Interest is and shall be prior to any other
Lien on any of the Article 9 Collateral, other than Liens expressly permitted
pursuant to Section 6.02 of the Credit Agreement.
(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement. No Grantor has filed or consented to the filing of (i) any
financing statement or analogous document under the Uniform Commercial Code or
any other applicable laws covering any Article 9 Collateral, (ii) any assignment
in which any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with the United States Patent and
Trademark Office or the United States Copyright Office, (iii) any notice under
the Assignment of Claims Act or (iv) any assignment in which any Grantor assigns
any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Liens expressly permitted pursuant to Section 6.02 of the Credit
Agreement. As of the date hereof, no Grantor holds any Commercial Tort Claims in
excess of $750,000 except as indicated on Schedule 12 to the Perfection
Certificate.

 

14



--------------------------------------------------------------------------------



 



SECTION 4.03. Covenants. (a) Each Grantor agrees promptly to notify the
Collateral Agent in writing of any change (i) in such Grantor’s legal name, as
reflected in its organizational documents, (ii) in the jurisdiction of
organization or formation of such Grantor, (iii) if it is not a registered
organization (as defined in the New York UCC), in the location of its chief
executive office or its principal place of business, (iv) in such Grantor’s
organizational form or (v) in such Grantor’s Federal Taxpayer Identification
Number or organizational identification number assigned by the jurisdiction of
organization. Each Grantor agrees to promptly provide the Collateral Agent with
certified organizational documents reflecting any of the changes described in
the first sentence of this Section 4.03. Each Grantor agrees not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the Uniform Commercial Code or otherwise that are required in
order for the Collateral Agent to continue at all times following such change to
have a valid, legal and perfected security interest in all the Collateral with
the priority required hereunder. Each Grantor also agrees promptly to notify the
Collateral Agent in writing if any material portion of the Collateral is damaged
or destroyed.
(b) Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the Article 9 Collateral owned by it as is
consistent with its current practices and in accordance with such prudent and
standard practices used in industries that are the same as or similar to those
in which such Grantor is engaged, but in any event to include complete
accounting records indicating all payments and proceeds received with respect to
any part of the Article 9 Collateral, and, at such time or times as the
Collateral Agent may request, promptly to prepare and deliver to the Collateral
Agent a duly certified schedule or schedules in form and detail satisfactory to
the Collateral Agent showing the identity, amount and location of any and all
Article 9 Collateral.
(c) [Reserved]
(d) Each Grantor shall, at its own expense, take any and all actions necessary
to defend title to the Article 9 Collateral against all persons and to defend
the Security Interest and the priority thereof against any Lien not expressly
permitted pursuant to Section 6.02 of the Credit Agreement.
(e) Each Grantor agrees, at its own expense, promptly to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time request
to better assure, obtain, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and Taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
or continuation statements (including fixture filings) or other documents in
connection herewith or therewith. If any amount payable to any Grantor under or
in connection with any of the Article 9 Collateral shall be or become evidenced
by any promissory note or other instrument, such note or instrument shall be
promptly pledged and delivered to the Collateral Agent, duly endorsed in a
manner satisfactory to the Collateral Agent.

 

15



--------------------------------------------------------------------------------



 



Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Grantors, to supplement
this Agreement by supplementing Schedule III or adding additional schedules
hereto to identify specifically any asset or item of a Grantor (i) that
constitutes Copyrights, Licenses, Patents or Trademarks and (ii) that, together
with all United States Copyrights, United States Patents and United States
Trademarks with respect to which a filing with the United States Patent and
Trademark Office or the United States Copyright Office has not been made
(including any “intent to use” trademark or service mark applications for which
an amendment to allege use has not been accepted by the United States Patent and
Trademark Office), has, in the Collateral Agent’s reasonable judgment, an
aggregate fair market value in excess of $1,000,000; provided that any Grantor
shall have the right, exercisable within 10 days after it has been notified by
the Collateral Agent of the specific identification of such Collateral, to
advise the Collateral Agent in writing of any inaccuracy of the representations
and warranties made by such Grantor hereunder with respect to such Collateral.
Each Grantor agrees that it will use its reasonable best efforts to take such
action as shall be necessary in order that all representations and warranties
hereunder shall be true and correct with respect to such Collateral within
30 days after the date it has been notified by the Collateral Agent of the
specific identification of such Collateral.
(f) The Collateral Agent and such Persons as the Collateral Agent may designate
shall have the right, at the applicable Grantor’s own cost and expense, upon
reasonable notice and during normal business hours, to inspect the Article 9
Collateral, all records related thereto (and to make extracts and copies from
such records) and the premises upon which any of the Article 9 Collateral is
located, to discuss the applicable Grantor’s affairs with the officers of such
Grantor and its independent accountants and to verify under reasonable
procedures, the existence, validity, amount, quality, quantity, value, condition
and status of, or any other matter relating to, the Article 9 Collateral,
including, in the case of Accounts or other Article 9 Collateral in the
possession of any third Person, by contacting Account Debtors or the third
Person possessing such Article 9 Collateral for the purpose of making such a
verification. The Collateral Agent shall have the absolute right to share any
information it gains from such inspection or verification with any Secured
Party.
(g) At its option, the Collateral Agent may discharge past due Taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not expressly
permitted pursuant to Section 5.03 or Section 6.02 of the Credit Agreement, and
may pay for the maintenance and preservation of the Article 9 Collateral to the
extent any Grantor fails to do so as required by the Credit Agreement or this
Agreement, and each Grantor jointly and severally agrees to reimburse the
Collateral Agent on demand for any payment made or any expense incurred by the
Collateral Agent pursuant to the foregoing authorization; provided, however,
that nothing in this Section 4.03(g) shall be interpreted as excusing any
Grantor from the performance of, or imposing any obligation on the Collateral
Agent or any other Secured Party to cure or perform, any covenants or other
promises of any Grantor with respect to Taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.
(h) Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Article 9 Collateral, all in accordance
with the terms and conditions thereof, and each Grantor jointly and severally
agrees to indemnify and hold harmless the Collateral Agent and the other Secured
Parties from and against any and all liability for such performance.
(i) No Grantor shall make or permit to be made an assignment, pledge or
hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral or permit any notice to be filed under the
Assignment of Claims Act, except, in each case, as expressly permitted by
Section 6.02 of the Credit Agreement. No Grantor shall make or permit to be made
any transfer of the Article 9 Collateral and each Grantor shall remain at all
times in possession or otherwise in control of the Article 9 Collateral owned by
it, except as permitted by the Credit Agreement.

 

16



--------------------------------------------------------------------------------



 



(j) No Grantor will, without the Collateral Agent’s prior written consent, grant
any extension of the time of payment of any Accounts included in the Article 9
Collateral, compromise, compound or settle the same for less than the full
amount thereof, release, wholly or partly, any Person liable for the payment
thereof or allow any credit or discount whatsoever thereon, other than
extensions, compromises, compoundings, settlements, releases, credits or
discounts granted or made in the ordinary course of business and consistent with
its current practices and in accordance with such prudent and standard practice
used in industries that are the same as or similar to those in which such
Grantor is engaged.
(k) Each Grantor, at its own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to the Inventory and Equipment in
accordance with the requirements set forth in Section 5.02 of the Credit
Agreement. Each Grantor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful agent (and attorney in fact)
for the purpose, upon the occurrence and during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto. In the event that any Grantor at any time or times shall fail
to obtain or maintain any of the policies of insurance required hereby or under
the Credit Agreement or to pay any premium in whole or part relating thereto,
the Collateral Agent may, without waiving or releasing any obligation or
liability of any Grantor hereunder or any Default or Event of Default, in its
sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Collateral Agent
deems advisable. All sums disbursed by the Collateral Agent in connection with
this paragraph, including attorneys’ fees, court costs, expenses and other
charges relating thereto, shall be payable, upon demand, by the Grantors to the
Collateral Agent and shall be additional Obligations secured hereby.
SECTION 4.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest in the Article 9 Collateral, each Grantor agrees, in each
case at such Grantor’s own expense, to take the following actions with respect
to the following Article 9 Collateral:
(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments, such Grantor shall forthwith endorse, assign and deliver the same
to the Collateral Agent, accompanied by such undated instruments of endorsement,
transfer or assignment duly executed in blank as the Collateral Agent may from
time to time specify.
(b) Deposit Accounts. For each Deposit Account that any Grantor at any time
opens or maintains, such Grantor shall either (i) cause the depositary bank to
agree to comply at any time with instructions from the Collateral Agent to such
depositary bank directing the disposition of funds from time to time credited to
such Deposit Account, without further consent of such Grantor or any other
Person, pursuant to an agreement in form and substance reasonably satisfactory
to the Collateral Agent or (ii) arrange for the Collateral Agent to become the
customer of the depositary bank with respect to the Deposit Account, with the
Grantor being permitted, only with the consent of the Collateral Agent, to
exercise rights to withdraw funds from such Deposit Account. The Collateral
Agent agrees with each Grantor that the Collateral Agent shall not give any such
instructions or withhold any withdrawal rights from any Grantor, unless an Event
of Default has occurred and is continuing, or, after giving effect to any
withdrawal, would occur. The provisions of this Section 4.04(b) shall not apply
to any Deposit Account for which any Grantor, the depositary bank and the
Collateral Agent have entered into a cash collateral agreement specially
negotiated among such Grantor, the depositary bank and the Collateral Agent for
the specific purpose set forth therein.

 

17



--------------------------------------------------------------------------------



 



(c) Investment Property. Except to the extent otherwise provided in Article III,
if any Grantor shall at any time hold or acquire any certificated securities,
such Grantor shall forthwith endorse, assign and deliver the same to the
Collateral Agent, accompanied by such undated instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
specify. If any securities now or hereafter acquired by any Grantor are
uncertificated and are issued to such Grantor or its nominee directly by the
issuer thereof, such Grantor shall promptly notify the Collateral Agent thereof
and, at the Collateral Agent’s request and option, pursuant to an agreement in
form and substance satisfactory to the Collateral Agent, either (i) cause the
issuer to agree to comply with instructions from the Collateral Agent as to such
securities, without further consent of any Grantor or such nominee or
(ii) arrange for the Collateral Agent to become the registered owner of the
securities. If any securities, whether certificated or uncertificated, or other
Investment Property now or hereafter acquired by any Grantor are held by such
Grantor or its nominee through a Securities Intermediary or Commodity
Intermediary, such Grantor shall promptly notify the Collateral Agent thereof
and, at the Collateral Agent’s request and option, pursuant to an agreement in
form and substance satisfactory to the Collateral Agent, either (i) cause such
Securities Intermediary or Commodity Intermediary, as the case may be, to agree
to comply with Entitlement Orders from the Collateral Agent to such Securities
Intermediary as to such securities or other Investment Property, or (as the case
may be) to apply any value distributed on account of any commodity contract as
directed by the Collateral Agent to such Commodity Intermediary, in each case
without further consent of any Grantor or such nominee or (ii) in the case of
Financial Assets (as governed by Article 8 of the New York UCC) or other
Investment Property held through a Securities Intermediary, arrange for the
Collateral Agent to become the Entitlement Holder with respect to such
Investment Property, with the Grantor being permitted, only with the consent of
the Collateral Agent, to exercise rights to withdraw or otherwise deal with such
Investment Property. The Collateral Agent agrees with each Grantor that the
Collateral Agent shall not give any such Entitlement Orders or instructions or
directions to any such issuer, Securities Intermediary or Commodity
Intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by any Grantor, unless an Event of Default has
occurred and is continuing, or, after giving effect to any such investment and
withdrawal rights, would occur.
(d) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record” with a principal amount in excess $250,000, as that term
is defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction, such Grantor shall promptly
notify the Collateral Agent thereof and, at the request of the Collateral Agent,
shall take such action as the Collateral Agent may request to vest in the
Collateral Agent control under New York UCC Section 9-105 of such Electronic
Chattel Paper or control under Section 201 of the Federal Electronic Signatures
in Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record. The Collateral Agent agrees with such Grantor that the
Collateral Agent will arrange, pursuant to procedures satisfactory to the
Collateral Agent and so long as such procedures will not result in the
Collateral Agent’s loss of control, for the Grantor to make alterations to the
Electronic Chattel Paper or transferable record permitted under UCC
Section 9-105 or, as the case may be, Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or Section 16 of the Uniform
Electronic Transactions Act for a party in control to allow without loss of
control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Grantor with respect to such
Electronic Chattel Paper or transferable record.

 

18



--------------------------------------------------------------------------------



 



(e) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit with a face value in excess of $500,000 now or hereafter issued
in favor of such Grantor, such Grantor shall promptly notify the Collateral
Agent thereof and, at the request and option of the Collateral Agent, such
Grantor shall, pursuant to an agreement in form and substance satisfactory to
the Collateral Agent, either (i) arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under the letter of credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of the letter of credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under the letter of credit are to be paid to the applicable Grantor
unless an Event of Default has occurred or is continuing, in which case they
will be applied to the repayment of the Loans, pro rata against the remaining
scheduled installments of principal due in respect of the Loans under Section
2.08(a) of the Credit Agreement. Notwithstanding the foregoing, if any Grantor
is at any time a beneficiary under a letter of credit that is a “supporting
obligation” (as such term is defined in the New York UCC), regardless of the
face value of such letter of credit, such Grantor shall not be required to
comply with clause (i) or clause (ii) of the immediately preceding sentence, so
long as (A) the Collateral Agent has a perfected security interest therein with
the priority required hereunder as a result of the filing of a financing
statement, and (B) the proceeds of any drawing under the letter of credit are
applied in accordance with the immediately preceding sentence.
(f) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $750,000, such
Grantor shall promptly notify the Collateral Agent thereof in a writing signed
by such Grantor including a summary description of such claim and grant to the
Collateral Agent, for the ratable benefit of the Secured Parties, in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
satisfactory to the Collateral Agent.
SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Grantor agrees that it will not, and will not permit any of its
licensees to, do any act, or omit to do any act, whereby any Patent that is
material to the conduct of any Grantor’s business may become invalidated or
dedicated to the public, and agrees that it shall continue to mark any products
covered by a Patent with the relevant patent number as necessary and sufficient
to establish and preserve its maximum rights under applicable patent laws.
(b) Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark material to the conduct of any Grantor’s business,
(i) maintain such Trademark in full force free from any claim of abandonment or
invalidity for non-use, (ii) maintain the quality of products and services
offered under such Trademark, (iii) display such Trademark with notice of
Federal or foreign registration to the extent necessary and sufficient to
establish and preserve its maximum rights under applicable law and (iv) not
knowingly use or knowingly permit the use of such Trademark in violation of any
third party rights.
(c) Each Grantor (either itself or through its licensees or sublicensees) will,
for each work covered by a Copyright material to the conduct of any Grantor’s
business, continue to publish, reproduce, display, adopt and distribute the work
with appropriate copyright notice as necessary and sufficient to establish and
preserve its maximum rights under applicable copyright laws.
(d) Each Grantor shall notify the Collateral Agent promptly if it knows or has
reason to know that any Patent, Trademark or Copyright material to the conduct
of its business may become abandoned, lost or dedicated to the public, or of any
material and adverse determination or development (including the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, United States Copyright Office or any court or
similar office of any country) regarding such Grantor’s ownership of any Patent,
Trademark or Copyright, its right to register the same, or its right to keep and
maintain the same.

 

19



--------------------------------------------------------------------------------



 



(e) In no event shall any Grantor, either itself or through any agent, employee,
licensee or designee, file an application for any Patent, Trademark or Copyright
(or for the registration of any Trademark or Copyright) with the United States
Patent and Trademark Office, United States Copyright Office or any office or
agency in any political subdivision of the United States or in any other country
or any political subdivision thereof, unless it promptly notifies the Collateral
Agent, and, upon request of the Collateral Agent, executes and delivers any and
all agreements, instruments, documents and papers as the Collateral Agent may
request to evidence the Security Interest in such Patent, Trademark or
Copyright, and each Grantor hereby appoints the Collateral Agent as its
attorney-in-fact to execute and file such writings for the foregoing purposes,
all acts of such attorney being hereby ratified and confirmed; such power, being
coupled with an interest, is irrevocable.
(f) Each Grantor will take all necessary steps that are consistent with the
practice in any proceeding before the United States Patent and Trademark Office,
United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof, to maintain and pursue each material application relating
to the Patents, Trademarks and/or Copyrights (and to obtain the relevant grant
or registration) and to maintain each issued Patent and each registration of the
Trademarks and Copyrights that is material to the conduct of any Grantor’s
business, including timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancelation proceedings against third parties.
(g) If any Grantor knows or has reason to believe that any Article 9 Collateral
consisting of a Patent, Trademark or Copyright material to the conduct of any
Grantor’s business has been or is about to be infringed, misappropriated or
diluted by a third Person, such Grantor promptly shall notify the Collateral
Agent and shall, if consistent with good business judgment, promptly sue for
infringement, misappropriation or dilution and to recover any and all damages
for such infringement, misappropriation or dilution, and take such other actions
as are appropriate under the circumstances to protect such Article 9 Collateral.
(h) Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall use reasonable efforts to obtain all requisite consents or
approvals by the licensor of each Copyright License, Patent License, Trademark
License and each other material License to effect the assignment of all such
Grantor’s right, title and interest thereunder to the Collateral Agent, for the
ratable benefit of the Secured Parties, or its designee.
(i) In connection with any “intent to use” applications for trademarks or
service marks, each applicable Grantor shall file a bona fide amendment to
allege use and shall take such other actions or steps as shall be required by
the United States Patent and Trademark Office (or any successor office), to
entitle such application to registration within 10 Business Days following the
date of first use in commerce of the mark that is the subject of such
application. Upon acceptance of such bona fide amendment to allege use by the
United States Patent and Trademark Office, such application shall automatically
become subject to the Security Interest. Each Grantor shall execute any further
documents and instruments as the Collateral Agent may deem necessary or
appropriate to confirm, implement, or enforce the Collateral Agent’s security
interest in any such applications. If any Grantor fails to execute such further
documents and instruments within five days of presentment, the Collateral Agent
may, in the name of, and on behalf of, such Grantor, execute such documents and
instruments and make appropriate disposition of same, and each Grantor hereby
irrevocably appoints the Collateral Agent as its lawful attorney-in-fact with
full power to do so. The foregoing power of attorney is coupled with an interest
and such appointment shall be irrevocable for the term hereof.

 

20



--------------------------------------------------------------------------------



 



ARTICLE V
Remedies
SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times to the extent permitted by applicable
law: (a) with respect to any Article 9 Collateral consisting of Intellectual
Property, on demand, to cause the Security Interest to become an assignment,
transfer and conveyance of any of or all such Article 9 Collateral by the
applicable Grantor to the Collateral Agent, or to license or sublicense, whether
general, special or otherwise, and whether on an exclusive or nonexclusive
basis, any such Article 9 Collateral throughout the world on such terms and
conditions and in such manner as the Collateral Agent shall determine (other
than in violation of any then-existing licensing arrangements to the extent that
waivers cannot be obtained) and (b) with or without legal process and with or
without prior notice or demand for performance, to take possession of the
Article 9 Collateral and without liability for trespass to enter any premises
where the Article 9 Collateral may be located for the purpose of taking
possession of or removing the Article 9 Collateral and, generally, to exercise
any and all rights afforded to a secured party under the Uniform Commercial Code
or other applicable law. Without limiting the generality of the foregoing, each
Grantor agrees that the Collateral Agent shall have the right to sell or
otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Collateral Agent shall deem appropriate.
The Collateral Agent shall be authorized at any such sale (if it deems it
advisable to do so) to restrict the prospective bidders or purchasers to persons
who will represent and agree that they are purchasing the Collateral for their
own account for investment and not with a view to the distribution or sale
thereof, and upon consummation of any such sale the Collateral Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold. Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.
The Collateral Agent shall give each applicable Grantor 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice of such sale. At any such sale, the Collateral, or
portion thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine. The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case any sale of all or any
part of the Collateral is made on credit or for future delivery, the Collateral
so sold may be retained by the Collateral Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Collateral Agent shall not incur
any liability in case any such purchaser or purchasers shall fail

 

21



--------------------------------------------------------------------------------



 



to take up and pay for the Collateral so sold and, in case of any such failure,
such Collateral may be sold again upon like notice. At any public (or private)
sale made pursuant to this Agreement, any Secured Party may bid for or purchase,
free from any right of redemption, stay, valuation or appraisal on the part of
any Grantor (all said rights being also hereby waived and released), the
Collateral or any part thereof offered for sale and may make payment on account
thereof by using any claim then due and payable to such Secured Party from any
Grantor as a credit against the purchase price, and such Secured Party may, upon
compliance with the terms of sale, hold, retain and dispose of such property
without further accountability to any Grantor therefor. For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof, the Collateral Agent shall be free to carry out such
sale pursuant to such agreement, and no Grantor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Collateral Agent shall have entered into such an agreement
all Events of Default shall have been remedied and the Obligations paid in full.
As an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
under this Agreement and to sell the Collateral or any portion thereof pursuant
to a judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 5.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.
SECTION 5.02. Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including any Collateral consisting of cash, as follows:
FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
(in its capacity as administrative agent or collateral agent under the Loan
Documents) in connection with such collection, sale, foreclosure or realization
or otherwise in connection with this Agreement, any other Loan Document or any
of the Obligations, including all court costs and the fees and expenses of its
agents and legal counsel, the repayment of all advances made by the Collateral
Agent or the Administrative Agent hereunder or under any other Loan Document on
behalf of any Grantor and any other costs or expenses incurred in connection
with the exercise of any right or remedy hereunder or under any other Loan
Document;
SECOND, to the payment in full of all other Obligations (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);
THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

 

22



--------------------------------------------------------------------------------



 



SECTION 5.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to the Grantors), to use, license or sublicense
any of the Article 9 Collateral consisting of Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof. The use of such license
by the Collateral Agent may be exercised, at the option of the Collateral Agent,
only upon the occurrence and during the continuation of an Event of Default;
provided, however, that any license, sublicense or other transaction entered
into by the Collateral Agent in accordance herewith shall be binding upon each
Grantor notwithstanding any subsequent cure or waiver of an Event of Default.
SECTION 5.04. Securities Act, Etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the U.S. Securities Act of 1933, as
now or hereafter in effect, or any similar statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
“blue sky” or other state or foreign securities laws or similar laws analogous
in purpose or effect. Each Grantor recognizes that in light of such restrictions
and limitations the Collateral Agent may, with respect to any sale of the
Pledged Collateral, limit the purchasers to those who will agree, among other
things, to acquire such Pledged Collateral for their own account, for
investment, and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Collateral Agent, in its sole and absolute discretion (a) may
proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Federal Securities Laws and (b) may approach and negotiate with
a limited number of potential purchasers (including a single potential
purchaser) to effect such sale. Each Grantor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Collateral Agent shall incur no responsibility or liability
for selling all or any part of the Pledged Collateral at a price that the
Collateral Agent, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a limited number of
purchasers (or a single purchaser) were approached. The provisions of this
Section 5.04 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.
ARTICLE VI
Indemnity, Subrogation and Subordination
SECTION 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment
shall be made by any Guarantor (other than Parent Holdings) under this
Agreement, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment and
(b) in the event any assets of any Guarantor (other than Parent Holdings) shall
be sold pursuant to this Agreement or any other Security Document to satisfy in
whole or in part a claim of any Secured Party, the Borrower shall indemnify such
Guarantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold.

 

23



--------------------------------------------------------------------------------



 



SECTION 6.02. Contribution and Subrogation. Each Guarantor (other than Parent
Holdings) (a “Contributing Party”) agrees (subject to Section 6.03) that, in the
event a payment shall be made by any other Guarantor (other than Parent
Holdings) hereunder in respect of any Obligation or assets of any other
Guarantor (other than Parent Holdings) shall be sold pursuant to any Security
Document to satisfy any Obligation owed to any Secured Party, and such other
Guarantor (the “Claiming Party”) shall not have been fully indemnified by the
Borrower as provided in Section 6.01, such Contributing Party shall indemnify
the Claiming Party in an amount equal to (i) the amount of such payment or
(ii) the greater of the book value or the fair market value of such assets, as
the case may be, in each case multiplied by a fraction of which the numerator
shall be the net worth of such Contributing Party on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors (other than
Parent Holdings) on the date hereof (or, in the case of any Guarantor becoming a
party hereto pursuant to Section 7.16, the date of the supplement hereto
executed and delivered by such Guarantor). Any Contributing Party making any
payment to a Claiming Party pursuant to this Section 6.02 shall be subrogated to
the rights of such Claiming Party under Section 6.01 to the extent of such
payment.
SECTION 6.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 6.01 and 6.02 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations (other than contingent indemnity claims in respect of
which no claim for payment has been asserted by the Person entitled thereto). No
failure on the part of the Borrower or any Guarantor to make the payments
required by Sections 6.01 and 6.02 (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of any Guarantor with respect to its obligations hereunder, and each
Guarantor shall remain liable for the full amount of its obligations hereunder.
(b) The Borrower and each Guarantor hereby agree that all Indebtedness and other
monetary obligations owed by it to any other Guarantor or the Borrower shall be
fully subordinated to the indefeasible payment in full in cash of the
Obligations (other than contingent indemnity claims in respect of which no claim
for payment has been asserted by the Person entitled thereto).
ARTICLE VII
Miscellaneous
SECTION 7.01. Notices. All communications and notices hereunder (a) to any party
other than the Subsidiary Guarantors, shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 9.01 of the
Credit Agreement or (b) to any Subsidiary Guarantor, shall (except as otherwise
expressly permitted herein) be in writing and given to it in care of the
Borrower as provided in Section 9.01 of the Credit Agreement.
SECTION 7.02. Security Interest Absolute. All rights of the Agent hereunder, the
Security Interest, the grant of a security interest in the Pledged Collateral
and all obligations of each Grantor hereto hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument relating to the foregoing, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.

 

24



--------------------------------------------------------------------------------



 



SECTION 7.03. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any Lender or on its behalf and notwithstanding that the
Agent or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under any Loan Document is outstanding and unpaid.
SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Loan Party and the Collateral Agent
and their permitted successors and assigns, and shall inure to the benefit of
such Loan Party, the Collateral Agent and the other Secured Parties and their
successors and assigns, except that no Loan Party shall have the right to assign
or transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be void). This Agreement
shall be construed as a separate agreement with respect to each Loan Party and
may be amended, modified, supplemented, waived or released with respect to any
Loan Party without the approval of any other Loan Party and without affecting
the obligations of any other Loan Party hereunder.
SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
successors and assigns.
SECTION 7.06. Agent’s Fees and Expenses; Indemnification. (a) Each Grantor
shall, jointly and severally, pay all out-of-pocket expenses incurred by the
Agent and its Affiliates, including the fees, charges and disbursements of
counsel, in connection with (i) the administration of the Loan Documents and any
amendments, modifications or waivers of the provisions thereto, (ii) the
custody, inspection, supervision and preservation of, the sale of, the
collection from, or any other realization upon, the Collateral, (iii) the
enforcement or protection of the Agent’s rights under the Loan Documents,
including its rights under this Section 7.06 and during any workout,
restructuring or negotiations in respect of the Loans and (iv) the failure of
any Grantor to perform or observe any of the provisions thereof.

 

25



--------------------------------------------------------------------------------



 



(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor agrees to, jointly and severally, indemnify the Agent
and the other Indemnitees against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related costs and expenses,
including reasonable counsel fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties thereto of their respective obligations thereunder or the
consummation of the Transactions and the other transactions contemplated thereby
(including the syndication of the Credit Facility), (ii) the use of the proceeds
of the Loans, (iii) any claim, litigation, investigation or proceeding relating
to any of the foregoing or to the Collateral, whether or not any Indemnitee is a
party thereto (and regardless of whether such matter is initiated by a third
party, a Loan Party or any of Affiliate thereof) or (iv) any actual or alleged
presence or Release of Hazardous Materials on any property currently or formerly
owned or operated by Parent Holdings, the Borrower or any of the Subsidiaries,
or any Environmental Liability related in any way to Parent Holdings, the
Borrower or the Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the gross negligence, bad faith or willful misconduct of such Indemnitee. To the
extent permitted by applicable law, no Grantor shall assert, and each Grantor
hereby waives any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, the other Loan Documents, any agreement or instrument contemplated
hereby, the Transactions, any Loan or the use of proceeds thereof.
(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 7.06 shall be payable on written demand therefor and shall bear
interest, on and from the date of demand, at the rate specified in Section 2.06
of the Credit Agreement.
SECTION 7.07. Agent Appointed Attorney-in-Fact. Each Grantor hereby appoints the
Collateral Agent as the attorney-in-fact of such Grantor for the purpose of
carrying out the provisions of this Agreement and taking any action and
executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Grantor (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof, (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral, (c) to sign the
name of any such Grantor on any invoice or bill of lading relating to any of the
Collateral, (d) to send verifications of Accounts Receivable to any Account
Debtor, (e) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral, (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral,
(g) to notify, or to require any Grantor to notify, Account Debtors to make
payment directly to the Collateral Agent, and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement in accordance with its terms, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided, however, that nothing herein contained
shall be construed as requiring or obligating the Collateral Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Collateral Agent, or to present or file any claim or notice, or
to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except to the extent that any losses, claims, damages, liabilities or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted primarily from the gross negligence, bad
faith or willful misconduct of the Collateral Agent, such other Secured Parties
or such officers, directors, employees or agents, as the case may be.

 

26



--------------------------------------------------------------------------------



 



SECTION 7.08. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.
SECTION 7.09. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent or any other Secured Party in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver hereof or thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent and the other
Secured Parties hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by Section 7.09(b), and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, the making of a Loan shall not be
construed as a waiver of any Default, regardless of whether the Collateral Agent
or any other Secured Party may have had notice or knowledge of such Default at
the time. No notice or demand on any Loan Party in any case shall entitle any
Loan Party to any other or further notice or demand in similar or other
circumstances.
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Credit Agreement.
SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.
SECTION 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

27



--------------------------------------------------------------------------------



 



SECTION 7.12. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.04.
Delivery of an executed signature page to this Agreement by facsimile
transmission or other electronic imaging means shall be as effective as delivery
of a manually signed counterpart of this Agreement.
SECTION 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 7.14. Jurisdiction; Consent to Service of Process. (a) Each of the
Grantors hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America, sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the Loan Parties hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or in such Federal
court. Each of the Loan Parties agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the Collateral
Agent or any other Secured Party may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Grantor or its properties in the courts of any jurisdiction.
(b) Each of the Loan Parties hereby irrevocably and unconditionally waives any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 7.14(a) (it being understood
that such waiver shall not require any suit, action or proceeding initiated in
any court to be remanded or removed to any court referred to in Section
7.14(a)). Each of the Loan Parties hereby irrevocably waives the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(c) Each of the Loan Parties hereby irrevocably consents to service of process
in the manner provided for notices in Section 7.01. Nothing in this Agreement or
any other Loan Document will affect the right of the Agent to serve process in
any other manner permitted by law.
SECTION 7.15. Termination or Release. (a) This Agreement, the guarantees made
herein, the Security Interest and all other security interests granted hereby
shall terminate, and the Loan Parties shall automatically be released from their
obligations hereunder, upon payment in full in cash of all Obligations (other
than contingent indemnification obligations in respect of which no claim has
been asserted by the Person entitled thereto).
(b) Upon any sale or other transfer by any Loan Party of any Collateral that is
permitted under the Credit Agreement to a Person other than any Loan Party or an
Affiliate thereof, or upon the effectiveness of any written consent to the
release of the Security Interest granted hereby in any Collateral pursuant to
Section 9.08(b) of the Credit Agreement, the Security Interest of such Loan
Party in such Collateral shall be automatically released.

 

28



--------------------------------------------------------------------------------



 



(c) Upon written request made to the Collateral Agent by the Borrower, the
Collateral Agent shall promptly prepare for filing by the Borrower, at the sole
cost and expense of the Borrower, any and all requested releases pursuant to
clauses (a) or (b) of this Section 7.15. Any execution and delivery of documents
or instruments pursuant to this Section 7.15 shall be without recourse to, or
representation or warranty by, the Collateral Agent or any other Secured Party.
Without limiting the provisions of Section 7.06, the Borrower shall reimburse
the Collateral Agent promptly for all costs and out-of-pocket expenses,
including the reasonable fees, charges and expenses of counsel, incurred by it
in connection with any action contemplated by this Section 7.15.
SECTION 7.16. Additional Subsidiaries. Any Subsidiary that is required to become
a party hereto pursuant to Section 5.12 of the Credit Agreement shall enter into
this Agreement as a Guarantor and a Grantor upon becoming such a Subsidiary.
Upon execution and delivery by the Collateral Agent and such Subsidiary of a
supplement in the form of Exhibit A hereto, such Subsidiary shall become a
Guarantor and a Grantor hereunder with the same force and effect as if
originally named as a Guarantor and a Grantor herein. The execution and delivery
of any such instrument shall not require the consent of any other Loan Party
hereunder. The rights and obligations of each Loan Party hereunder shall remain
in full force and effect notwithstanding the addition of any new Loan Party as a
party to this Agreement.
SECTION 7.17. Right of Setoff. If an Event of Default shall have occurred and is
continuing, each Secured Party is hereby authorized at any time and from time to
time, except to the extent prohibited by Law, to set off and apply any and all
Collateral (including any deposits (general or special, time or demand,
provisional or final)) at any time held and other obligations at any time owing
by such Secured Party to or for the credit or the account of any Grantor against
any and all of the obligations of such Grantor now or hereafter existing under
this Agreement and the other Loan Documents held by such Secured Party,
irrespective of whether or not such Secured Party shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be contingent or unmatured or are owed to a branch or office of such Secured
Party different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.22 of the Credit Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Secured Parties, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Secured Party under this Section 7.17 are in
addition to other rights and remedies (including other rights of setoff) which
such Secured Party may have.
[remainder of page intentionally left blank]

 

29



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Guarantee and
Collateral Agreement as of the day and year first above written.

            RENTECH ENERGY MIDWEST CORPORATION
      By:   /s/ Dan J. Cohrs          Name:   Dan J. Cohrs        Title:   Vice
President & Treasurer        RENTECH, INC.
      By:   /s/ Dan J. Cohrs          Name:   Dan J. Cohrs        Title:  
Executive Vice President & Chief Financial Officer        RENTECH SILVAGAS LLC
      By:   /s/ Dan J. Cohrs          Name:   Dan J. Cohrs        Title:  
Executive Vice President & Chief Financial Officer        RENTECH DEVELOPMENT
CORPORATION
      By:   /s/ Dan J. Cohrs          Name:   Dan J. Cohrs        Title:  
Executive Vice President & Chief Financial Officer        REMC HOLDINGS, INC.
(f/k/a RENTECH SERVICES CORPORATION)
      By:   /s/ Dan J. Cohrs          Name:   Dan J. Cohrs        Title:  
Executive Vice President & Chief Financial Officer     

 

 



--------------------------------------------------------------------------------



 



            SILVAGAS CORPORATION
      By:   /s/ Dan J. Cohrs          Name:   Dan J. Cohrs        Title:  
Executive Vice President & Chief Financial Officer       RENTECH ENERGY
TECHNOLOGY CENTER, LLC
      By:   /s/ Dan J. Cohrs          Name:   Dan J. Cohrs        Title:  
Executive Vice President & Chief Financial Officer       CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as Collateral Agent
      By:   /s/ Mikhail Faybusovich         Name:   Mikhail Faybusovich       
Title:   Director              By:   /s/ Vipul Dhadda       Name:   Vipul
Dhadda        Title:   Associate     

 

 